                                                                         United States District Court
                                                                           Southern District of Texas

                                                                               ENTERED
                  IN THE UNITED STATES DISTRICT COURT                        March 29, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                            HOUSTON DIVISION



IIITEC, LIMITED,                          §
                                          §
                  Plaintiff,              §
                                          §
v.                                        §
                                          §
WEATHERFORD TECHNOLOGY                    §        CIVIL ACTION NO. H-18-1191
HOLDINGS, LLC; WEATHERFORD US,            §
L.P.; WEATHERFORD/LAMB, INC.;             §
and WEATHERFORD SWITZERLAND               §
TRADING AND DEVELOPMENT GmbH,             §
                                          §
                  Defendants.             §



                      MEMORANDUM OPINION AND ORDER


     Plaintiff     iii Tee,        Limited     ("iii Tee")      sued    defendants

Weatherford   Technology           Holdings,      LLC     ("Weatherford        Tech") ,

Weatherford US,    L. P.     ("Weatherford US") ,         Weatherford/Lamb,         Inc.

("Weatherford/Lamb") ,       and    Weatherford         Switzerland    Trading        and

Development   GmbH         ("Weatherford       Switzerland")       (collectively,

"Defendants") alleging breaches of and tortious interference with

various contracts. 1       Plaintiff originally filed suit in the 165th

Judicial   District    Court        of   Harris    County,     Texas,     in      Cause

No. 2017-64925, but the case was removed to this court on April 13,


     1
      See Plaintiff's First Amended Complaint After Remand
("Complaint") , Docket Entry No. 11, pp. 10-13.       iii Tee also
asserted causes of action against several individual defendants
that have since been dismissed.    See Order on iiiTec, Limited's
Motion for Rule 41(a) (2) Dismissal of Individual Defendants
Frederick "Tom" Tilton's, Albert C. Odell's, and David J. Brunnert
("Order Dismissing Individual Defendants"), Docket Entry No. 65.
2018,       on the basis that each asserted cause of action requires

resolving the exclusively federal question of inventorship. 2

        Pending before the court are Weatherford Defendants' Motion to

Dismiss        for    Forum   Non    Conveniens    and     Individual       Defendants

Frederick        "Tom"    Tilton's,     Albert    C.     Odell's,     and    David   J.

Brunnert's Motion for Judgment on the Pleadings Under Fed. R. Civ.

P.   12(c)        and    Incorporated     Memorandum       of   Law     in    Support 3

("Defendants'         FNC Motion")    (Docket Entry No. 4 7)        and Plaintiff's

Motion to Compel Arbitration and Stay Case                   ( "iiiTec' s Motion to

Compel")       (Docket Entry No. 51).       For the reasons explained below,

Defendants'          FNC Motion will be granted and Plaintiff's Motion to

Compel will be denied.


                               I.   Factual Background

        iiiTec develops and implements radio frequency identification

devices       ("RFID(s)")     for use in oil drilling. 4        Petrowell Limited

("Petrowell") was also involved in developing RFID technology for


        2
            See Notice of Removal, Docket Entry No. 1, pp. 1, 3-5.
        3
      Indi vidual Defendants Frederick "Tom" Til ton's, Albert C.
Odell's, and David J. Brunnert' s Motion for Judgment on the
Pleadings Under Fed. R. Civ. P. 12 (c) is moot in light of the
court's January 11, 2019, Order.  See Order Dismissing Individual
Defendants, Docket Entry No. 65.
        4
      See Plaintiff's Response to Weatherford Defendants' Motion to
Dismiss for Forum Non Conveniens and Individual Defendants
Frederick "Tom" Tilton's, Albert C. Odell's,         and David J.
Brunnert's Motion for Judgment on the Pleadings Under Fed R. Civ.
P. 12(c) [Doc. 47] ("iiiTec's Response to Defendants' FNC Motion"),
Docket Entry No. 54, pp. 7-8.

                                          -2-
use in drilling. 5 Petrowell developed an RFID-controlled circulating

sub for use in drilling operations. 6 After successfully implementing

the technology in Canada, Petrowell discovered that Marathon Oil

Company held the United States Patents covering use of RFIDs in

downhole operations. 7             Petrowell entered into a licensing agreement

relating to the RFID technology with In-Depth Inc.                         ("In-Depth"),

the Marathon subsidiary that held the relevant licenses. 8                        In 2007

Petrowell sold an exclusive                   license to all        its rights   in RFID

technology in certain areas of the oilfield service business to

iiiTec in the Patent and Know-How License Agreement (the "Know-How

Agreement") . 9          The       Know-How    Agreement     allotted     ownership    of

technology developed by iiiTec and Petrowell while the Agreement
                    10
was in force.            The Know-How Agreement contains a forum-selection

clause that states:                "All disputes arising in any way out of or

affecting      this      Agreement         shall     be   subject    to   the   exclusive

jurisdiction of the Scottish courts to which the parties hereto

agree to submit." 11



      5
          See id. at 7 .
      6
          See id.
      7
          See id.
      8
          See id.
      9
     See id.; Know-How Agreement, Exhibit 6 to iiiTec's Response to
Defendants' FNC Motion, Docket Entry No. 54-6 [SEALED], p. 4 ~ 2.
      10
      See Know-How Agreement, Exhibit 6 to iii Tee's Response to
Defendants' FNC Motion, Docket Entry No. 54-6 [SEALED], pp. 4-5
~~ 2-3.

      nsee id. at 10           ~   12.3.

                                               -3-
     After      iiiTec    entered    into    the   Know-How   Agreement   with

Petrowell, iiiTec contracted with In-Depth to sublicense the RFID

technology that In-Depth licensed from Marathon               (the urn-Depth/

iii Tee License Agreement") . 12 The In-Depth/ iii Tee License Agreement

includes an arbitration clause that states:

     9.01 The parties shall attempt in good faith to resolve
     any dispute arising out of or relating to this Agreement
     promptly by negotiations between executives of IN-DEPTH
     and IIITEC who have authority to settle the controversy.
     Any party may give the other parties a written notice of
     any dispute not resolved in the normal course of
     business.    Within twenty (20) business days after
     delivery of such notice, the parties shall meet at a
     mutually acceptable time and place and thereafter as
     often as they reasonably deem necessary, to exchange
     relevant information and to attempt to resolve the
     dispute.

     9. 02  If  the   matter    has    not  been   resolved   by
     negotiations within thirty ( 3 0) business days of the
     disputing party notice, or if the parties fail to meet
     within twenty (20) business days, either IN-DEPTH or
     IIITEC may initiate arbitration of the controversy or
     claim    administered   by    the    American   Arbitration
     Association in accordance with its Commercial Arbitration
     Rules including the Optional Rules for Emergency Measures
     of Protection, and judgment on the award rendered by the
     arbitrators may be      entered in any court having
     jurisdiction thereof . . . The place of arbitration shall
     be Houston, Texas, U.S.A.    . . . This agreement shall be
     governed by and interpreted in accordance with the laws
                                    13
     of the State of Texas.

     Defendants' relationship with iiiTec began when they sought to

sublicense RFID technology from iiiTec and Petrowell.            Weatherford


     12
      See In-Depth/iiiTec License Agreement, Exhibit 7 to iiiTec's
Response to Defendants' FNC Motion, Docket Entry No. 54-7 [SEALED],
pp. 1, 6 ~~ 2.01-2.04.
     13
          See id. at 14   ~~   9.01-9.02.

                                       -4-
US, Marathon, In-Depth, Petrowell, and iiiTec entered into two non-

disclosure agreements ( "NDA ( s) ") whereby the parties would disclose

details and know-how about the RFID technology being developed by

iii Tee and Petrowell pursuant to the Know-How Agreement. 14                 After

disclosures were made pursuant to the NDAs, iiiTec and Weatherford

Switzerland    entered      into    the     Manufacturing     and   Distribution

Agreement     ( "MDA" )    giving    Weatherford       Switzerland     and     its

Affiliates,    including      the    other      Weatherford   Defendants,      the

exclusive right of access to patent rights and know-how needed to

manufacture and sell certain RFID drilling products. 15             In exchange,

the MDA required Weatherford Switzerland to pay iiiTec quarterly

royalty payments. 16      The MDA includes a forum-selection clause that

states:

     To the extent any matter hereunder may be heard in court
     and is not subject to arbitration, each of the parties
     hereby   (a)  irrevocably submits    to   the  exclusive
     jurisdiction of the courts of Scotland, sitting in
     Aberdeen, Scotland, for the purposes of any suit, action
     or proceeding arising out of or relating to this
     Agreement, (b) waives, and agrees not to assert in any
     way in the suit, action or proceedings, any claim that
     (i) it is not personally subject to the jurisdiction of
     the court or of any other court to which proceedings in
     the court may be appealed, (ii) the suit, action or
     proceeding is brought in an inconvenient forum or
     (iii) the venue of the suit, action or proceeding is


     14
      See iii Tee's Response to Defendants' FNC Motion, Docket Entry
No. 54, p. 9.
     15
      See id. at 10; MDA, Exhibit 11 to iii Tee's Response to
Defendants' FNC Motion, Docket Entry No. 54-11 [SEALED], ~~ 2.1-2.7.
     16
      See MDA, Exhibit 11 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-11 [SEALED], ~ 3.1.

                                          -5-
       improper and (c) expressly waives any requirement for the
       posting of a bond by the party bringing the suit, action
       or proceeding.   Each of the parties consents to process
       being served in any suit, action or proceeding by mailing
       a copy thereof to the party at the address in effect, and
       agrees that the service shall constitute good and
       sufficient service of process and notice thereof.
       Nothing in this Paragraph shall affect or limit any right
       to serve process in any other manner permitted by law. 17

After the MDA was in force,                  iiiTec continued to make payments to

In-Depth          pursuant    to     the    In-Depth/iiiTec       License    Agreement. 18

Petrowell          acquired    In-Depth        in     2010. 19   Weatherford        acquired

Petrowell (and In-Depth) in 2012. 20

       Three separate actions are currently pending between iiiTec

and         the     Weatherford            entities       and    their      subsidiaries:

(1)   arbitration initiated by In-Depth against iiiTec in Houston,

Texas, alleging that iiiTec failed to pay In-Depth royalties owed

under the In-Depth/iiiTec License Agreement; 21 (2) a lawsuit filed

by    Weatherford        Switzerland          in    Scotland     alleging    that     iiiTec

breached the MDA; 22           (3)    this action,         which was     filed by iiiTec



       17
            See id. at   ~    9.5.
       18
      See iii Tee's Response to Defendants' FNC Motion, Docket Entry
No. 54, p. 11.




       21
      See   American   Arbitration   Association  Online   Filing
Acknowledgment, Exhibit 4 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-4 [SEALED].
       22
      See Citation and Initial Writ [Weatherford Switzerland v.
iiiTec], Exhibit 5 to iiiTec's Response to Defendants' FNC Motion,
Docket Entry No. 54-5 [SEALED]

                                               -6-
against Defendants alleging that Defendants breached and tortiously

interfered with the MDA and NDAs and tortiously interfered with the

Know-How Agreement. 23                None of iiiTec's claims against Defendants

in this action allege a breach of or tortious interference with the

In-Depth/iiiTec Licensing Agreement.

      The parties ask the court to resolve competing interpretations

of   their       contractual          arrangement:           Defendants       argue   that    this

action should be dismissed because the forum-selection clauses in

the MDA and Know-How Agreement mandate that this action be heard in

Scotland.         iiiTec argues that this action should be stayed pending

mandatory         arbitration             because       of    the     application       of     the

In-Depth/iiiTec License Agreement's arbitration clause.


           II.     iiiTec's Motion to Compel Arbitration Pursuant
                   to the In-Depth/iiiTec License Agreement

      iiiTec            seeks       to    enforce       the     In-Depth/iiiTec         License

Agreement's arbitration clause against Defendants,                              none of which

are parties to that Agreement.                      Before turning to Defendants' FNC

Motion,      the court must determine whether Defendants are bound to

arbitrate        despite        the      fact   that    they    are     not   parties   to    the

In-Depth/iiiTec License Agreement.


A.    Applicable Law

      The        task    of     a   court       asked   to     compel    arbitration     is     to

determine whether the parties entered into a binding agreement to


      23
           See Complaint, Docket Entry No. 11, pp. 10-13.

                                                  -7-
arbitrate the dispute.            JP Morgan Chase & Co. v. Conegie ex rel.

Lee, 492 F.3d 596, 598 (5th Cir. 2007).                    Making this determination

requires the court to consider two issues:                      (1) validity-- i.e.,

"whether    there    is    a   valid agreement           to    arbitrate      between      the

parties" -- and ( 2) scope -- i.e. , "whether the dispute in question

falls    within    the    scope      of    that    arbitration        agreement."          Id.

"[W]here a party contends that it has not signed any agreement to

arbitrate, the court must first determine if there is an agreement

to   arbitrate      before     any        additional     dispute       can    be    sent    to

arbitration."       Will-Drill Resources, Inc. v. Samson Resources Co.,

352 F.3d 211, 218 (5th Cir. 2003).

        "Generally under the              [Federal Arbitration Act] ,              state law

governs whether a litigant agreed to arbitrate,                         and federal law

governs the scope of an arbitration clause."                        In re Weekley Homes,

L.P.,    180   S.W.3d      127,      130     (Tex.     2005).         "The    courts    have

recognized,       however,     that       while    state      law   determines       whether

contracting parties agreed to arbitrate under their contract, it is

'not entirely clear what substantive law governs whether a nonparty

must arbitrate.'"         Wood v. PennTex Resources, L.P., 458 F. Supp. 2d

355, 361 (S.D. Tex. 2006)             (citing and quoting Weekley Homes, 180

S.W.3d at 130)       The parties have cited cases applying Texas law to

support their arguments and have not argued that application of

Texas    law to     the   question of         whether Defendants             are   bound to

arbitrate under the In-Depth/iiiTec License Agreement would be


                                             -8-
inappropriate.          The     court    will    therefore         apply       Texas     law    to

determine whether the parties agreed to arbitrate.

       "The duty to arbitrate remains one of contract; a court cannot

compel parties to arbitrate issues they have not agreed to submit."

Wood, 458 F. Supp. 2d at 362.             But in certain cases a nonsignatory

to an arbitration agreement may be required to arbitrate.                                 Bridas

S.A.P.I.C. v. Government of Turkmenistan, 345 F.3d 347, 356                                    (5th

Cir.    2003)       "Six      theories    for    binding       a   nonsignatory           to    an

arbitration agreement have been recognized [by the Fifth Circuit] :

(a)    incorporation       by    reference;           (b)   assumption;           (c)    agency;

(d)    veil-piercing/alter ego;            (e)       estoppel;     and     (f)    third-party

beneficiary."      Id. (citing Thomson-CSF, S.A. v. American Arbitration

Association, 64 F.3d 773, 776 (2d Cir. 1995).

       Two forms of estoppel are relevant here:                           direct benefits

estoppel    and     intertwined         claims       estoppel.           "Direct        benefits

estoppel    applies      when     a   nonsignatory          'knowingly           exploits      the

agreement containing the arbitration clause.'"                      Bridas, 345 F.3d at

361-62.     A nonparty can "exploit" such an agreement by suing the

signatory under the agreement or receiving "direct and substantial

benefits from the [agreement]."              Wood, 458 F. Supp. 2d at 368.                      In

analyzing direct benefits estoppel,                    "[t]he keys are whether the

nonsignatory demanded and recieved substantial and direct benefits

under the contract containing the arbitration clause, by suing the

signatory       under   that    contract        or    otherwise;         the     relationship

between the claims to be arbitrated and the contract; and whether

                                           -9-
equity prevents       the nonsignatory from avoiding             the arbitration

clause that was part of that contract."                  Id.   at 371.      "' [T] he

benefit     derived     from    an    agreement     is   indirect     where       the

nonsignatory exploits the contractual relation of the parties to an

agreement, but does not exploit (and thereby assume) the agreement

itself.'"        See Antonio Leonard TNT Productions,            LLC v. Goossen-

Tutor Promotions, LLC,         47 F. Supp.    3d 500,    517    (S.D. Tex.      2014)

(citing and quoting MAG Portfolio Consult, GMBH v. Merlin Biomed

Group LLC, 268 F.3d 58, 61 (2d Cir. 2001)).

     The Texas Supreme Court recognized direct benefits estoppel in

Weekley Homes,      180 S.W.3d 127.       An individual signed a contract

with Weekley Homes to construct a home that he would purchase.                    Id.

at 129.     The contract between the individual and Weekley Homes

contained an arbitration clause.              Id.   The individual's daughter

planned to live with him in the home.                          She had extensive

interactions with Weekley Homes regarding the contract:

     Claiming the authority of the Purchase Agreement, [the
     daughter] directed how Weekley should construct many of
     [the house's] features, repeatedly demanded extensive
     repairs to "our home," personally requested and received
     financial reimbursement for expenses "I incurred" while
     those repairs were made,     and conducted settlement
     negotiations with Weekley (apparently never consummated)
     about moving the family to a new home.

Id. at 133.       The Texas Supreme Court concluded that the daughter,

a nonsignatory, had received direct and substantial benefits under

the contract between the individual and Weekley Homes.                    Id.     The

court compelled the daughter to arbitrate the dispute under the

doctrine    of    direct   benefits    estoppel,     explaining:         "[W] hen   a

                                       -10-
nonparty consistently and knowingly insists that others treat it as

a party, it cannot later turn[ ] its back on the portions of the

contract, such as an arbitration clause, that it finds distasteful.

A nonparty cannot both have his contract and defeat it too."               Id.

at 135 (internal quotations omitted).

      Intertwined claims estoppel involves "compel[ing] arbitration

when a nonsignatory defendant has a close relationship with one of

the   signatories   and   the   claims   are    intimately   founded   in and

intertwined with the underlying contract obligations."            Hays v. HCA

Holdings, Incorporated, 838 F.3d 605, 610 (5th Cir. 2016)              (citing

and quoting In re Merrill Lynch Trust Co. FSB, 235 S.W.3d 185, 193-

94 (Tex. 2007)   (internal quotations omitted).         Intertwined claims

estoppel "estop[s] signatory plaintiffs from avoiding arbitration

with nonsignatories" when the relationship between the parties is

such that it would be unfair not to compel arbitration.                Merrill

Lynch, 235 S.W.3d at 193 (emphasis added); Randle v. Metropolitan

Transit Authority of Harris County,            Civil Action No.   H-18-1770,

2018 WL 4701567, at *8 (S.D. Tex. Oct. 1, 2018)          (citing Jody James

Farms, JV v. Altman Group, Inc., 547 S.W.3d 624, 639 (Tex. 2018)).

      iiiTec makes passing references to veil piercing.            The Fifth

Circuit discussed the standard for veil piercing as applied by

Texas courts in Miles v. American Telephone & Telegraph Co.,               703

F.2d 193 (5th Cir. 1983):

      As  traditionally applied in the parent-subsidiary
      context, the alter ego [or veil piercing] doctrine
      permits the imposition of liability upon the parent
      company for torts and contractual obligations of its

                                    -11-
      subsidiary, where the parent exercises actual control
      over the subsidiary and operates        it as a mere
      instrumentality or tool. Under these circumstances, the
      subsidiary is merely a conduit through which the parent
      conducts its business.

Id. at 195.         The Fifth Circuit explained that "Texas courts are

loathe   to       merge    the    separate        legal       identities        of    parent     and

subsidiary unless the latter exists as a mere tool or 'front' for

the parent,        or the corporate fiction is utilized to achieve an

inequitable        result,       or    to   conceal      fraud    or    illegality."             Id.

Parties are not jointly liable for a corporation's obligations

merely because "they were part of a single business enterprise" --

i.e., merely because of centralized control, mutual purposes, and

shared finances.             SSP Partners v.            Gladstrong Investments                 (USA)

Corp., 275 S.W.3d 444, 452, 455 (Tex. 2008)).

      Disregarding            the       corporate          structure            involves         two

considerations:           (1) the relationship between the two entities and

(2)    whether       the      entities'          use     of     limited         liability       was

illegitimate.                    In making this determination,                       Texas courts

evaluate      a   variety        of    factors,        including:        ( 1)    whether       each

corporation operates              as    a   distinct      and adequately              capitalized

financial unit;           (2) whether the corporations have separate daily

operations;        (3)    whether       those     who    come    into   contact         with    the

corporations        are made aware           of    their separate          identities;          and

(4)   the connection of parent to the subsidiary's contract giving

rise to the suit.           Miles, 703 F.2d at 195-96.


                                                -12-
B.     Analysis

       iiiTec seeks to compel Defendants to arbitrate this dispute

pursuant to the arbitration clause in the In-Depth/iiiTec License

Agreement.      The language of the In-Depth/iiiTec License Agreement's

arbitration       clause       expressly      requires          only    that       "the    parties"

resolve     their      disputes    according            to    the    terms     of    the    License

Agreement. 24     Although Defendants are not parties to the In-Depth/

iiiTec License Agreement, iiiTec argues that they are nevertheless

bound by it under several theories:                          (1) direct benefits estoppel

as    applied    in Weekley        Homes;       ( 2)     intertwined         claims       estoppel;

(3)    that     the    MDA     "incorporates"            the    In-Depth/iiiTec             License

Agreement;      and     (4)   that because In-Depth has been "absorbed" by

Weatherford,          "the    dispute    is     between         iiiTec       and    all     of   the

Weatherford entities."

       For Defendants to be bound to the                            In-Depth/ iii Tee License

Agreement under the theory of direct benefits estoppel, iiiTec must

show     that   Defendants        obtained         some        direct    benefit          from   the

In-Depth/iiiTec License Agreement that warrants treating them as

parties to the Agreement.               iiiTec's argument that "Weatherford has

sought      a   direct        benefit    from          the     [I]n-Depth-iiiTec           License

Agreement by asserting claims arising from the ownership provisions

in the agreement or which may only be determined with reference to


       24
      See In-Depth/iiiTec License Agreement, Exhibit 7 to iiiTec's
Response to Defendants' FNC Motion, Docket Entry No. 54-7 [SEALED],
p. 14 ~~ 9.01-9.02.

                                              -13-
those        provisions" 25    is   moot    in    light   of    Defendants'           voluntary

dismissal of their counterclaim against iiiTec. 26

        iiiTec has failed to present facts showing that Defendants

sought the type of direct benefit from the In-Depth/iiiTec License

Agreement contemplated by Weekley Homes.                         Weatherford acquired

In-Depth several          years     after    In-Depth and         iiiTec        executed the

License Agreement.            Defendants had no involvement in negotiation or

performance of the In-Depth/iiiTec License Agreement.                            iiiTec does

not allege that Defendants sought to be treated as parties under

the In-Depth/iiiTec License Agreement.                      Defendants have not sued

iiiTec based on the In-Depth/iiiTec License Agreement.                           Through the

MDA,    Defendants exploited the relationship between In-Depth and

iiiTec by sublicensing the technology In-Depth licensed to iiiTec

in the License Agreement.              Any benefits Defendants acquired from

the In-Depth/iiiTec License Agreement are indirect -- any direct

benefit        to   Defendants      flows    from     the      MDA,       not   the    License

Agreement.          Defendants are therefore not bound to arbitrate under

the    In-Depth/iiiTec          License     Agreement       under     a    direct-benefits

estoppel theory.

        In a supplement to its Motion to Compel,                      iiiTec argues that

Defendants          are   bound      by     the     arbitration           clause       in   the


        25
      See iii Tee's Response to Defendants' FNC Motion, Docket Entry
No. 54, p. 23.
        26
      See Order [January 11, 2019], Docket Entry No. 66 (granting
Defendants' unopposed motion to dismiss their counterclaims without
prejudice).

                                            -14-
In-Depth/iiiTec License Agreement because of the application of

intertwined claims estoppel. 27                iiiTec argues that the requisite

"close      relationship"       is    present        because    Weatherford     now    owns

In-Depth. 28         iiiTec also argues that this action and the pending

arbitration between In-Depth and iiiTec require a determination of

the same core issues relating to ownership and right to use certain

RFID technologies. 29           Intertwined claims estoppel applies to bar

signatories from refusing to arbitrate with a nonsignatory when the

issues the nonsignatory is seeking to resolve in arbitration are

intertwined with the agreement that the estopped party has signed.

However,      the     reverse    is     not    also     true:     iiiTec      cannot    use

intertwined claims estoppel to bind Defendants because Defendants

are   not     signatories       on    the   In-Depth/ iii Tee     License     Agreement.

Intertwined claims estoppel is therefore inapplicable and is not a

basis for binding Defendants to the arbitration clause contained in

the In-Depth/iiiTec Licensing Agreement.

      iiiTec         also   argues      that     Defendants       are   bound    by     the

In-Depth/iiiTec         License       Agreement       because    the    MDA   "expressly

incorporates"         the License Agreement. 30            The MDA is an agreement


      27
      See Plaintiff's Supplement to Motion to Compel Arbitration
and Stay Case, Docket Entry No. 78, pp. 5-6.
      28
           See id.
      29
           See id. at 7.
      30
      See Plaintiff's Reply to Weatherford Defendants' Response to
Motion to Compel Arbitration and Stay Case (Docs. 51 & 58)
("Plaintiff's Reply to Weatherford Defendants' Response"), Docket
Entry No. 60, pp. 2, 6.

                                              -15-
between     iiiTec     and     Weatherford     Switzerland     giving    Weatherford

Switzerland the right to use patent rights and know-how held by

iii Tee to manufacture and distribute RFID drilling technology. 31

The MDA gave Weatherford Switzerland a sublicense to the patents

licensed by         In-Depth    to   iii Tee   in   the   In-Depth/ iii Tee   License

Agreement. 32       The MDA contains two attachments, listed as Schedule A

and Schedule B.         Schedule A is a list of patents held by iiiTec,

pursuant to a license or otherwise, included in the "Patent Rights"

granted to Weatherford Switzerland under the MDA. 33                    Schedule A's

list includes patents that iiiTec acquired by the In-Depth/iiiTec

License Agreement. 34        Schedule B consists of three contracts "which

reflect all the licenses granted to or by iiiTec Limited." 35                     The

In-Depth/iiiTec License Agreement is included in Schedule B. 36                   The

only mention of Schedule B in the MDA itself states that all of

iiiTec's active licensing agreements are attached in Schedule B. 37



     31
      See MDA, Exhibit 11 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-11 [SEALED].
     32
          See id. ~~ 2.1-2.7.
     33
      See Schedule A, attached to MDA, Exhibit 11 to iii Tee's
Response to Defendants' FNC Motion, Docket Entry No. 54-11.
     34
      See id. (listing patents from the In-Depth and iii Tee License
Agreement)
     35
      See Schedule B, attached to MDA, Exhibit 11 to iiiTec' s
Response to Defendants' FNC Motion, Docket Entry No. 54-11.
     36
          See id.
     37
      See MDA, Exhibit 11 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-11, ~ 8.1(b).

                                          -16-
       iiiTec       repeats       the    conclusory           statement       that     the     MDA

"expressly       incorporates"          the     In-Depth/ iii Tee    License         Agreement

without citing any law supporting its position.                           The MDA does not

by   its    terms     bind Weatherford            Switzerland as          a    party     to    the

In-Depth/iiiTec License Agreement.                       iiiTec fails to cite to any

precedent requiring that agreements attached to a contract in a

schedule bind the parties as though they themselves had entered

into    the      attached     agreements.               The    In-Depth/iiiTec          License

Agreement is attached to the MDA (along with other licenses held by

iiiTec)     to demonstrate the extent of the patent rights held by

iiiTec and,         consequently,        the extent of the patent rights being

conveyed to Weatherford Switzerland.                      The In-Depth/iiiTec License

Agreement is therefore "incorporated"                         into the MDA only to the

extent that the In-Depth/iiiTec License Agreement is the source of

some   of     the    patent       rights       granted    by    iiiTec        to   Weatherford

Switzerland in the MDA.

       iii Tee      also   argues       that    the   MDA' s    forum-selection          clause

expressly      contemplates         some       claims    between     the       parties       being

subject to arbitration.             Although the MDA itself does not contain

an arbitration clause, its forum-selection clause recognizes the

possibility         that   some    disputes       between       iiiTec     and Weatherford

Switzerland might be subject to arbitration.                             The MDA' s      forum-

selection clause begins with the phrase:                          "[t] o the extent any

matter hereunder may be heard in court and is not subject to


                                               -17-
arbitration.             "3 8
                                  The MDA's recognition that some disputes

between iii Tee and Weatherford Switzerland might be subject to

arbitration      does   not      provide       a     basis    for    binding   Weatherford

Switzerland      (or any of the other Defendants)                      to an arbitration

agreement it did not sign.

     Lastly,       iiiTec       argues       that    Defendants       are    bound    by   the

In-Depth/iii Tee        License        Agreement         because        Weatherford        has

"absorbed" In-Depth. 39          iii Tee's argument sounds in veil piercing,

but iiiTec has failed to allege sufficient facts to show that veil

piercing    is     warranted.            Merely       because       Weatherford      acquired

In-Depth as a wholly-owned subsidiary does not mean that In-Depth

is an "alter ego" of Weatherford and that In-Depth's obligations

are necessarily Weatherford's obligations.                           The facts show that

In-Depth has       maintained a          separate       existence       from   Defendants:

iiiTec continued to make payments on the In-Depth/iiiTec License

Agreement to In-Depth after In-Depth was acquired by Weatherford. 40

In-Depth    also     independently            initiated       arbitration      proceedings

against    iiiTec    based       on    the    License        Agreement      without   naming

Defendants as parties.                iiiTec has presented the court with no


     38
      See MDA, Exhibit 11 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-11 [SEALED], ~ 9.5. The MDA's forum-
selection clause is quoted in full at pp. 5-6, supra.
     39
      See Plaintiff's Reply to Weatherford Defendants' Response,
Docket Entry No. 60, p. 6.
     40
      See iii Tee's Response to Defendants' FNC Motion, Docket Entry
No. 54, p. 11.

                                              -18-
facts showing that In-Depth is merely a "front" for Weatherford or

that Weatherford is using In-Depth to perpetrate fraud.                         Defendants

are therefore not liable on the In-Depth/iiiTec License Agreement

under a veil piercing theory.

       To compel Defendants to arbitrate iiiTec needed to prove that

a valid agreement to arbitrate exists between the parties.                                   The

only agreement to arbitrate claimed by iiiTec is contained in the

In-Depth/iiiTec License .Agreement.                  Defendants are not parties to

the    In-Depth/iiiTec         License     Agreement.            iiiTec   has   failed        to

demonstrate that any baBis exists for binding Defendants to the

In-Depth/iiiTec License Agreement.                   iiiTec's Motion to Compel will

therefore be denied.


     III.   Defendants' Motion to Dismiss for Forum Non Conveniens

       Defendants argue that this case should be dismissed because a

forum-selection clause mandating a Scottish forum applies.                           iiiTec

argues that the MDA's forum-selection clause is not applicable to

this dispute because iiiTec's claims do not fall within its scope.


A.     Legal Standard

       A    federal     court     applies      the     federal      law    of   forum        non

conveniens       in    deciding     a    motion       to    dismiss       pursuant      to     a

forum-selection        clause     pointing      to     a    state   or    foreign    forum.

Atlantic     Marine         Construction      Company,       Inc.    v.    United    States

District Court for the Western District of Texas, 134 S. Ct. 568,

580    (2013).        The    doctrine    of    forum       non   conveniens     enables       a

                                            -19-
district     court,     at     its        discretion,       to    decline        to     exercise

jurisdiction "if the moving party establishes that the convenience

of the parties and the court and the interests of justice indicate

that the case should be tried in another forum."                               Karim v. Finch

Shipping Co., Ltd.,          265 F.3d 258,           268   (5th Cir.       2001)           Indeed,

"the    ultimate      inquiry        is     where     trial      will     best        serve     the

convenience of the parties and the ends of justice."                                  Koster v.

(American)     Lumbermens Mutual Casualty Co.,                      67    S.    Ct.    828,     833

(1947).      Because a valid forum-selection clause "represents the

parties' agreement as to the most proper forum" and the overarching

consideration is whether dismissal would promote the "interest of

justice,"     a    valid       forum-selection             clause        should       be      given

controlling       weight     "in     all     but    the    most     exceptional            cases."

Atlantic     Marine,    134     S.    Ct.     at     581   (internal       quotations           and

citations omitted)


B.     The Forum-Selection Clause in the MDA is Mandatory and
       Enforceable With Respect to the Claims in iiiTec's Complaint.

       Defendants      argue       that      an     enforceable,         mandatory          forum-

selection clause applies to each of iiiTec's claims and mandates

that iiiTec's claims be heard in a Scottish forum.                         iiiTec responds

that the MDA's forum-selection clause does not apply and that this

case should be sent to arbitration in Houston, Texas.                                 Because no

agreement to arbitrate exists between the parties, the court must

determine the appropriate forum for resolution of this dispute:

Scotland or the Southern District of Texas.

                                             -20-
       1.     The MDA's Forum-Selection                  Clause       is     Applicable       to
              iiiTec's Claims.

       Before    a     court       can    consider     enforcing      a     forum-selection

clause, it must first determine whether the clause applies to the

type of claims asserted in the lawsuit.                   Braspetro Oil Services Co.

v. Modec (USA),        Inc., 24,0 F. App'x 612, 616                 (5th Cir. 2007).          To

determine       whether        a     claim     falls     within       the     scope     of     a

forum-selection clause the court                     looks    to    the    language of       the

contract.        Id.    at    616        (citing Marinechance         Shipping,       Ltd.    v.

Sebastian, 143 F.3d 216, 222 (5th Cir. 1998)).                            The Fifth Circuit

has applied federal law in this context, drawing on maritime and

diversity cases in this and other circuits.                         See, e.g., id.

       "The scope of a forum-selection clause is not limited solely

to claims for breach of the contract that contains it."                                    Max En

Capital, LLC v. Sutherland, No. H-08-3590,                         2009 WL 936895, at *6

(S.D. Tex. April 3, 2009).                  A forum-selection clause can apply to

both contract and tort claims.                 Marinechance Shipping, 143 F.3d at

222.        Although the Fifth Circuit has not articulated a specific

test for determining when tort claims fall within the scope of a

contract's      forum- selection clause,               district      courts    within this

circuit have looked to three factors in making this determination:

"(1) whether the tort claims 'ultimately depend on the existence of

a   contractual        relationship          between    the    parties; '      (2)    whether

'resolution      of     the        claims    relates    to     interpretation         of     the

contract;' and (3) whether the claims 'involv[e] the same operative


                                              -21-
facts as a parallel claim for breach of contract.'"                                See, e.g.,

AlliantGroup,            L.P.     v.     Mols,    Civil     Action No.       H-16-3114,       2017

WL 432810, at *7 (S.D. Tex. Jan. 30, 2017).

        In    a    forum-selection               clause,     "[t]he    term     'arising'        is

generally          interpreted           as      indicating     a     causal     connection."

Braspetro,         240    F.    App'x at         616.      Clauses    that    extend only to

disputes "arising out of" a contract are construed narrowly, while

clauses extending to disputes that "relate to" or "are connected

with"    the       contract        are        construed     broadly.         Blueskygreenland

Environmental Solutions,                  LLC v.        Rentar Environmental Solutions,

Inc.,    Civil Action No. H-11-01745,                      2011 WL 6372842,      at *4        (S.D.

Tex. Dec. 20, 2011).                   The phrase "arising in connection with" has

been found to reach "every dispute between the parties having a

significant relationship to the contract and all disputes having

their origin or genesis in the contract."                       Simula, Inc. v. Autoli v,

Inc.,    175 F.3d 716,             721    (9th Cir.        1999); Wellogix,      Inc.    v.    SAP

America, Inc., 58 F. Supp. 3d 766, 778 (S.D. Tex. 2014).

        Defendants argue that every claim asserted by iiiTec falls

within the scope of the forum-selection clause contained within

either       the   MDA or         the     Know-How Agreement.            The    MDA' s    forum-

selection clause applies to claims "arising out of or relating to"

the MDA.       The MDA's forum-selection clause is broad, and therefore

covers       every dispute between the parties having a                           significant

relationship         to     the        MDA.      The     forum-selection       clause    covers

iiiTec's claims for breach of the MDA.                           The clause also covers

                                                  -22-
iii Tee's              claim for       tortious    interference with the MDA because

iiiTec's tortious interference claim depends on the existence of a

contractual relationship between iiiTec and Weatherford Switzerland

and involves the same operative facts as its breach of contract

claim.

       The MDA' s              forum- selection clause        is     also broad enough to

encompass iiiTec's claims for breach of and tortious interference

with the two NDAs.                     iii'I'ec recognized that the NDAs were entered

into to lay the groundwork for the MDA:                       "The 2008 iiiTec NDAs with

Marathon, Petrowell, In-Depth, and Weatherford US were entered to

facilitate the exchange of confidential technical information for

the    purpose            of   manufacturing        and distributing        RFID   technology
                  41
             II
                         iiiTec further acknowledges that the MDA was entered

into        for         the    sole     purpose     of    allowing    Weatherford     US   to

"manufactur[e] and distribute" RFID technology. 42                           iiiTec's claim

for breach of the NDAs is therefore at least related to the MDA.

iiiTec's claim for tortious interference with the NDAs also falls

within the scope of the MDA's forum-selection clause because it

requires determination of the same facts giving rise to iiiTec's

claims based on the MDA:                     iiiTec's claims based on the NDAs require

a     determination              of      whether    Defendants       improperly    exploited

confidential information disclosed pursuant to the NDAs and MDA.


       41
            See Complaint, Docket Entry No. 11, p. 6                    ~   21.
       42
            See id. at 7           ~   24.

                                                   -23-
While the NDAs require the application of Texas law, they fail to

contain     forum-selection       or    arbitration       clauses    mandating         that

disputes relating to the NDAs be adjudicated in a specific forum.

Nothing,      therefore,       prevents    a   Scottish    court     from       resolving

iiiTec's claim for breach of the NDAs.

       iiiTec also claims that Defendants tortiously interfered with

the    Know-How    Agreement.          Defendants    argue    that        the   Know-How

Agreement's forum-selection clause mandates that iiiTec's tortious

interference claim be heard in Scotland.                  iiiTec does not present

arguments regarding the application of the Know-How Agreement's

forum-selection clause in its papers relating to either its Motion

to Compel or Defendants'           FNC Motion.        The Know-How Agreement's

forum-selection clause applies to claims "arising in any way out of

or    affecting"    the    Know-How       Agreement. 43      Defendants          are   not

signatories on the Know-How Agreement -- the Know-How Agreement was

signed by only iiiTec and Petrowell.

       While iii Tee's claims are based on different contracts,                           a

consistent thread runs           through iii Tee's breach of contract and

tortious interference claims:             the allegation that Defendants used

know-how acquired         in    connection with      the    MDA     for    an   improper

purpose. 44     iii Tee makes only one           claim based on the             Know-How


       43
      See Know-How Agreement, Exhibit 6 to iii Tee's Response to
Defendants' FNC Motion, Docket Entry No. 54-6 [SEALED] , p. 10
~ 12.3.

       44
      This is true with one exception:   iiiTec also alleges that
Defendants have breached the MDA by failing to pay royalties owed
                                                    (continued ... )

                                          -24-
Agreement:       It alleges that Weatherford Tech, Weatherford/Lamb, and

Weatherford US tortiously interfered with the Know-How Agreement by

"causing its employees to use know-how developed under [the Know-

How Agreement] to file patent applications and to then assign same

to Weatherford Defendants after Weatherford purchased Petrowell." 45

The    know-how     allegedly        used   for        improper    means       was    initially

disclosed to Defendants pursuant to the NDAs, and the right to use

that    know-how       for     the   limited       purpose        of    manufacturing         and

distributing       the       RFID    technology         was   granted         to    Weatherford

Switzerland in the MDA.               The MDA's broad forum-selection clause

applies to "every dispute between the parties having a significant

relationship to the contract . .                   "     See Simula, 175 F.3d at 721.

iiiTec's       claim     for    tortious     interference              with     the    Know-How

Agreement, stripped of its labels, is based on the same facts and

allegations as and bears a significant relationship to its claims

for breach of and tortious interference with the MDA and NDAs.                                The

MDA's forum-selection clause is broad enough to encompass all of

the allegations in iiiTec's Complaint.                        The court therefore need

not address       the application of           the Know-How Agreement's forum-

selection clause. 46


       44
       ( • • • continued)

to iii Tee under that agreement.                        See   Complaint,           Docket   Entry
No. 11, pp. 10-11 ~~ 34-38.
       45
            See Complaint, Docket Entry No. 11, p. 13                    ~    51.
       46
      Defendants, who are not parties to the Know-How Agreement,
have failed to present arguments regarding their ability to enforce
                                                     (continued ... )

                                            -25-
     2.    The MDA's Forum-Selection Clause is Mandatory.

     "A party's consent to          jurisdiction in one   forum does not

necessarily waive its right to have an action heard in another."

City of New Orleans v. Municipal Administrative Services, Inc., 376

F.3d 501, 504 (5th Cir. :;::004).     "For a forum selection clause to be

exclusive, it must go beyond establishing that a particular forum

will have jurisdiction and must clearly demonstrate the parties'

intent to make that jurisdiction exclusive."        Id.   Therefore, to be

enforceable, a forum-selection clause must be mandatory, not just

permissive.    Caldas & Sons, Inc. v. Willingham, 17 F.3d 123, 127-28

(5th Cir. 1994).

     The MDA's forum-selection clause states:

     To the extent any matter hereunder may be heard in court
     and is not subject to arbitration, each of the parties
     hereby   (a)  irrevocably   submits  to   the  exclusive
     jurisdiction of the courts of Scotland, sitting in
     Aberdeen, Scotland, for the purposes of any suit, action
     or proceeding arising out of or relating to this
                     47
     Agreement .

iiiTec does not argue that the MDA's forum-selection clause is not

mandatory --   iiiTec merely disputes whether the forum-selection

clause is applicable to the claims          in this action.     The MDA' s

forum-selection clause makes clear that only Scottish courts have


     46
       ( • • • continued)
the Know-How Agreement's forum-selection clause against iiiTec.
However, if the Know-How Agreement's forum-selection clause were
applicable, the result would be the same:    iii Tee's claims for
tortious interference with the Know-How Agreement should be heard
in Scotland.
     47
      See MDA, Exhibit 11 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-11 [SEALED], ~ 9.5 (emphasis added).

                                     -26-
jurisdiction over matters arising out of or relating to the MDA:

rather than merely consenting to jurisdiction in Scotland,                   the

parties "irrevocably" submitted to the "exclusive jurisdiction" of

the Scottish courts.       The MDA's forum-selection clause is therefore

mandatory.

     3.      The MDA's Forum-Selection Clause is Enforceable.

     The enforceability of a            forum-selection clause      in federal

court is governed by federal             law,   regardless of    the basis for

federal jurisdiction.       Haynsworth v. The Corporation, 121 F.3d 956,

962 (5th Cir. 1997) .      After Atlantic Marine forum- selection clauses

must be   "given controlling weight in all but the most exceptional

cases,"   134   S.   Ct.   at    57 9   (internal   quotations    and   citation

omitted), because       in "all but the most unusual cases .               . the

'interest of justice'       is served by holding the parties to their

bargain," id. at 583.

     iiiTec does not argue that the MDA's forum-selection clause is

not enforceable.        iiiTec     instead argues     that   the MDA' s   forum-

selection clause is inapplicable to the claims in this action.

Because the claims in this action fall within the scope of the

MDA' s forum-selection clause and iiiTec has failed to show that

this is an "unusual case," the court finds that the MDA's forum-

selection clause is enforceable.

C.   iiiTec's Claims Should Be Dismissed for Forum Non Conveniens.

     Under a traditional forum non conveniens analysis, the court

conducts a two-step inquiry.            First, the court must establish the

                                        -27-
existence of an alternative forum in which the case may be brought.

Piper Aircraft Co. v. Reyno, 102 S. Ct. 252, 265 n.22 (1981).                     Such

a   forum must be both available and adequate.                   In re Air Crash

Disaster Near New Orleans,          Louisiana on July 9,          1982,       821 F.2d

1147, 1165 (5th Cir. 198'7), vacated on other grounds sub nom., Pan

American World Airways,       Inc.    v.   Lopez,     109 S.    Ct.    1928    (1989),

reinstated except as to damages by In re Air Crash Disaster Near

New Orleans,       Louisiana on July 9,       1982,    883     F. 2d 17   (5th Cir.

1989) .    "If an alternative forum is both adequate and available,

the district court must           then weigh various private and public

interest factors       to determine whether dismissal              is warranted."

Sagui v. Pride Central America, LLC,           595 F.3d 206, 211          (5th Cir.

2010) .


      1.     Availability

      "An alternative forum is available when the entire case and

all parties can come within the jurisdiction of that forum."                       Id.

(internal    quotations     and    citation    omitted) .         "A    defendant's

submission to the jurisdiction of a             foreign forum sufficiently

satisfies    the    availability requirement."           City of       New Orleans

Employees'    Retirement System ex rel.         BP P.L.C.        v.    Hayward,    508

F. App'x 293, 296 (5th Cir. 2013); see also Sagui, 595 F.3d at 210

("Fifth Circuit law has consistently held that when a defendant

submits to the jurisdiction of an alternate forum, that renders the

forum available for purposes of FNC analysis.")                 To dismiss a case

                                      -28-
for forum non conveniens a court must establish that all defendants

are   amenable     to    process     in    the    alternative        forum.      In re     BP

Shareholder       Derivative        Litigation,           MDL    No.       10-2185,      2011

WL 4345209,      at *6     (S.D.    Tex.    Sept.    15,    2011),     aff'd sub nom.,

Hayward, 508 F. App'x 293 (5th Cir. 2013).

      iiiTec     challenges        the    applicability         of   the    MDA's     forum-

selection       clause     to    Weatherford        US,     Weatherford         Tech,     and

Weathford/Lamb because they were not parties to the MDA.                                While

Weatherford US,         Weatherford Tech,           and Weatherford/Lamb are not

parties    to   the     MDA,    they have        consented      to   adjudicating        this

dispute in Scotland. 48         iiiTec consented in the MDA to being subject

to process      in Scotland. 49           The court       therefore     finds    that     the

Scottish courts provide an available forum in which to proceed with

this action.


      2.    Adequacy

      An alternative forum is adequate "when the parties will not be

deprived of all remedies or treated unfairly,                          even though they

might not enjoy the same benefits as they might receive in an


      48
       See Defendants' Reply in Support of Their Motion to Dismiss
for Forum Non Conveniens and Individual Defendants Frederick "Tom"
Tilton's, Albert C. Odell's, and David J. Brunnert's Motion for
Judgment on the Pleadings Under Fed. R. Civ. P. 12(c), Docket Entry
No.   57,   p.  7   ("Weatherford   US,   Weatherford   Tech,   and
Weatherford/Lamb . . . have consented to proceeding in the Scottish
forum.").
      49
      See MDA, Exhibit 11 to iii Tee's Response,                            Docket      Entry
No. 54-11 [SEALED], ~ 9.5 (emphasis added).

                                           -29-
American court."                In re Air Crash Disaster,                       821 F. 2d at 1165

(citing Piper, 102 S. Ct. at 265; Syndicate 420 at Lloyd's London

v.    Early American Insurance Co.,                       796      F.2d 821,       829     (5th Cir.

1986)).         A party moving to dismiss for forum non conveniens "may

rely      on    a    presumption          that    the     foreign        forum     is     adequate."

Indusoft,           Inc. v. Taccolini,           560 F. App'x 245,              248-49     (5th Cir.

2014) .        "The substantiative law of the foreign forum is presumed to

be    adequate         unless       the    plaintiff        makes        some    showing       to     the

contrary, or unless conditions in the foreign forum made known to

the    court,         plainly       demonstrate         that       the   plaintiff        is    highly

unlikely        to    obtain basic          justice       there."          DTEX,     LLC v.         BBVA

Bancomer,           S.A.,    508    F.3d    785,      796         (5th   Cir.    2007)     (internal

quotation marks and citation omitted)

       Because iiiTec has made no showing to the contrary, the court

presumes that Scotland is an adequate forum.                                    Furthermore,          the

parties         expressly       agreed      to     both       a     Scottish      forum     and       the

application           of    Scottish       law   in     the       MDA.     The    court        sees   no

injustice in holding the parties to their bargain.


       3.        Balancing of Interests

       Atlantic Marine modified the typical                              forum non conveniens

analysis for cases involving a forum-selection clause.                                         Because

such a clause "represents the parties' agreement as to the most

proper forum," the plaintiff's choice of forum "merits no weight,"

and a       court      "must       deem   the    private-interest               factors    to weigh

entirely in favor of the preselected forum."                              Atlantic Marine, 134

                                                 -30-
S. Ct. at 581-82.       Thus, a court may only consider arguments about

the public-interest factors.            Id. at 582.        "Public-interest factors

may include       'the administrative difficulties flowing from court

congestion; the local interest in having localized controversies

decided at home;        [and]     the   interest     in having     the   trial of a

diversity case in a forum that is at home with the law.'"                     Id. at

581 n.6    (quoting Piper,        102 S.    Ct. at 258 n.6).          "Because those

factors will rarely defeat a transfer motion, the practical result

is that forum-selection clauses should control except in unusual

cases."    Id. at 582.       "[S]uch cases will not be common."              Id.

      iiiTec argues that the public-interest factors weigh against

dismissal.       The MDA requires application of Scottish law, while the

NDAs require the application of Texas law.                 Therefore, whether this

case is tried in the courts of Aberdeen, Scotland or the Southern

District of Texas, the court is likely going to encounter issues of

foreign law.       The "local interests" factor is also neutral, if not

favoring dismissal.         iiiTec was incorporated in Scotland and keeps

its registered office there. 50             The MDA is at the center of this

dispute,   and the MDA requires the application of Scottish law.

While some of the patent rights licensed to Weatherford Switzerland

in   the   MDA    involve    US   patents,        others    involve    international



      50
      See MDA, Exhibit 11 to iiiTec's Response to Defendants' FNC
Motion, Docket Entry No. 54-11 [SEALED] ("iii Tee Limited, a company
incorporated in Scotland under the Companies Acts with registered
number: -sc 312405 and having its registered office address at
Commercial House, 2 Rubislaw Terrace, Aberdeen, AB10 IXE .      ."),
first page.

                                           -31-
patents.    iiiTec's burden to show that dismissal was inappropriate

based on the public-interest factors was a heavy one.                       iiiTec has

failed to meet this burden.          The public-interest factors certainly

do not overwhelmingly disfavor dismissal.                 Therefore, the parties'

contractual choice of forum will be honored and Defendants'                          FNC

Motion will be granted.


                               IV.    Conclusion

     iiiTec cannot compel Defendants              to arbitrate        this     dispute

because there is no agreement to arbitrate between the parties.

iiiTec has failed to demonstrate an appropriate basis for binding

Defendants to the In-Depth/iiiTec License Agreement.                       Plaintiff's

Motion to Compel Arbitration and Stay Case (Docket Entry No. 51) is

therefore DENIED.

     A mandatory, enforceable forum- selection clause exists between

Weatherford Switzerland and           iiiTec    covering all         the    claims    in

iiiTec's Complaint.       Scotland is an available and adequate forum.

The other Weatherford Defendants have consented to jurisdiction in

Scotland.      iiiTec    has   failed    to    show   a    compelling       basis    for

disregarding    the     parties'     contractual      choice    of    forum.         The

Weatherford Defendants' Motion to Dismiss for Forum Non Conveniens

(Docket Entry No. 47) is therefore GRANTED.

     SIGNED at Houston, Texas, on this 29th




                                                UNITED STATES DISTRICT JUDGE

                                        -32-
